Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 1 of 38   PageID #: 1



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

AIMEE LYNNE YATES,                  )
as personal representative of the   )
Estate of Robert Lewis Yates, Jr.   )
deceased,                           )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )   Case No.
                                    )
SHERIFF HUEY BOSS MACK:             )   JURY TRIAL REQUEST
DEPUTY ROBERT CORREA;               )
DEPUTY GREG SMITH;                  )
BALDWIN COUNTY,                     )
ALABAMA;                            )
BALDWIN COUNTY SHERIFF              )
OFFICE;                             )
BALDWIN COUNTY MAJOR                )
CRIMES UNIT TASK FORCE;             )
BALDWIN COUNTY SWAT                 )
TEAM;                               )
CAPTAIN JOSEPH DAVIS                )
CAPTAIN TONY NOLFE                  )
LIEUTENANT NATHAN LUSK              )
LIEUTENANT ANDRE REID;              )
DEPUTY LONNIE MCKINNEY;             )
DEPUTY JUSTIN CORREA;               )
DEPUTY JARROD SHEFFIED;             )
DEPUTY NATE LAMPLUGH;               )
DEPUTY MATT MORRISON;               )
CORORAL ROB LINDELL;                )
DEPUTY BILL SMITH;                  )
DEPUTY JASON HALL;                  )
DEPUTY RANDY YOUNCE;                )
CAPTAIN STEVE ARTHUR;               )
SERGEANT CURTIS                     )
SUMMERLIN;                          )
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 2 of 38           PageID #: 2




CORPORAL MATHEW HUNADY )
SERGEANT DANIAL STEELMAN; )
CORPORAL SHANE ROBINSON; )
OFFICER DONNIE PAYNE;     )
PAUL LEE WILSON;          )
LARRY PAUL, JR.;          )
CAPTAIN JUDD BEEDY        )
INVESTIGATOR REX BISHOP   )
INVESTIGATOR JASON        )
WOODRUFF                  )
DETECTIVE CHAD LAMBERT    )
CAPTAIN CHARLES VARNADO )
SERGEANT GLEN HARTENSTEIN )
SERGEANT CHUCK SUTHERLIN )
SERGEANT TONY NELSON      )
SERGEANT LARRY DEARING    )
DON DEBOURGE;             )
TIM DEBOURGE;             )

      Defendants.
                                      COMPLAINT

      COMES NOW the Plaintiff, AIMEE LYNNE YATES, as personal

representative of the Estate of Robert Lewis Yates, Jr. and files this Complaint. For

her causes of action, Plaintiff would show unto the Court the following, to wit:

I. JURISDICTION AND VENUE

      1.     This action arises under the First, Second, Fourth, Fifth, and

Fourteenth Amendments to the U.S. Constitution, 42 U.S.C. § 1983 (hereinafter

“Section 1983”), 42 U.S.C. § 12101 (ADA) and state laws. Jurisdiction is proper

pursuant to 28 U.S.C. § 1331 and § 1343.




                                          2
 Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 3 of 38            PageID #: 3



       2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) given that a

substantial part of the events giving rise to the Plaintiff’s claims occurred in this

judicial district.

II. PARTIES

       3.     Plaintiff, Aimee Yates (hereinafter “Plaintiff”), is over the age of

nineteen years and is a resident of Baldwin County, Alabama. Plaintiff is the

daughter of the decedent, Robert Lewis Yates, Jr. (hereinafter “Yates”), and is the

personal representative of the Estate of Robert Lewis Yates Jr. Deceased.

       4.     Defendant, Huey Boss Mack (hereinafter “Mack”), is an adult resident

citizen of Alabama and was the Baldwin County Sheriff at all times material

hereto. At all times mentioned herein, Mack was the sheriff whose decision

making and policies proximately and directly caused the death of Plaintiff’s

decedent, Robert Lewis Yates, Jr. As the sheriff, among other things, he was the

chief policy maker of the Baldwin County Sheriff Office and was responsible for

the management and service of civil writs, and coordination of the activities of the

Baldwin County MCU, BCSO Swat Team, its commanders, and its negotiators.

Defendant Mack also had a statutory duty under Alabama law to attend to the

medical needs of those in custody, especially those with known disabilities. He is

sued in his individual capacity.




                                           3
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 4 of 38         PageID #: 4



      5.      Defendant Deputies Robert Correa and Greg Smith (hereinafter

“Correa and Smith”), are and on information and belief on information and belief

were individual deputies assigned to serving the Alias Writ of Possession on

March 5, 2018 mentioned herein, and at all times were on the scene of the incident

complaint of herein. were Baldwin County, They are jointly and severally

responsible with Defendant Mack. Correa and Smith are sued in their individual

capacities.

      6.      Defendant Baldwin County, Alabama (hereinafter “Baldwin County”)

is a political subdivision of the State of Alabama.

      7.      Defendant Baldwin County Sheriff Office (hereinafter “BCSO”), is an

administrative sub-division of Baldwin County, Alabama.

      8.      Defendant Baldwin County Major Crime Unit Task Force (hereinafter

“MCU”), is an administrative division of the Baldwin County Sheriff Department.

      9.      Defendant Baldwin County Swat Team (hereinafter “Swat Team”), is

an administrative division of the Baldwin County Sheriff Office and is jointly and

severally responsible with Defendant Mack.

      10.     Defendant Captain Joseph Davis, Captain Tony Nolfe

and Lieutenant Nathan Lusk on information and belief were commanders with the

Baldwin County Swat Team at all times mentioned herein (hereinafter “Swat Team

Cdrs”). Captain Joseph Davis’ other responsibility was one of the two snipers on



                                          4
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 5 of 38          PageID #: 5



the scene. The Swat Team Cdrs decision making and policies proximately and

directly caused the death of Plaintiff’s decedent, Robert Lewis Yates, Jr. They had

a statutory duty under Alabama law to attend to the medical needs of those in

custody, especially those with known disabilities. They are jointly and severally

responsible with Defendant Mack. The Swat Team Cdrs are sued in their

individual capacities.

      11.     Defendants Lieutenant Andre Reid, Deputy Lonnie McKinney,

Deputy Justin Correa, Deputy Jarrod Sheffield, Deputy Nate Lamplugh, Deputy

Matt Morrison, Corporal Rob Lindell, Deputy Bill Smith, Deputy Jason Hall,

Deputy Randy Younce, Captain Steve Arthur, Curtis Summerlin, Corporal Mathew

Hunady on information and belief are members of the Baldwin County Swat Team

(Swat Team Members), who were at all times present at the scene on the incident

complained of herein. The Swat Team Members are sued in their individual

capacities.

      12.     Defendants Sergeant Daniel Steelman, Corporal Shane Robinson,

Officer Donnie Payne, Investigator Paul Lee Wilson, Investigator Larry Paul, Jr.

on information and belief were members of the Baldwin County Hostage Crisis

Negotiators (hereinafter “Negotiators”) who were at all times present at the scene

on the incident complained of herei, whose decision making and policies

proximately and directly caused the death of Plaintiff’s decedent, Robert Lewis



                                         5
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 6 of 38          PageID #: 6



Yates, Jr. They had a statutory duty under Alabama law to attend to the medical

needs of those in custody, especially those with known disabilities. They are

jointly and severally responsible with Defendant Mack. The Negotiators are sued

in their individual capacities.

      13.    Defendants Captain Judd Beedy, Investigator Rex Bishop,

Investigator Jason Woodruff, Detective Chad Lambert, Captain Charles Varnado,

Sergeant Glen, Hartenstein, Sergeant Chuck Sutherlin, Sergeant Tony Nelson,

Sergeant Larry Dearing on information and belief were members of the Baldwin

County Major Crime Task Force (MCU Investigators) on the scene of the incident

complaint of herein whose decision making and policies proximately and directly

caused the death of Plaintiff’s decedent, Robert Lewis Yates, Jr. Defendant Mack

and had a statutory duty under Alabama law to attend to the medical needs of those

in custody, especially those with known disabilities. They are jointly and severally

responsible with Defendant Mack. The MCU Investigators are sued in their

individual capacities.

      14.    Defendant Don DeBourge (hereinafter “Don DeBourge”) was at all

times mentioned herein was the owner of and doing business as Key Largo Villas,

a mobile home park for retired individuals located on land owned by Don

DeBourge in Baldwin County, Alabama. Don DeBourge is sued in his individual

capacity.



                                         6
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 7 of 38           PageID #: 7



      15.    Defendant Tim DeBourge (hereinafter “Tim DeBourge”), Tim

DeBourge is Don DeBourge’s son. Tim DeBourge is sued in his individual

capacity.

III. STATEMENT OF FACTS

      16.    On information and belief, Don DeBourge had a history of harassing

tenants of Key Allegro Villas, treating them unequally, and acting illegally and

unethically against them, resulting in some tenants moving out. Yates suffered

from and was clinically diagnosed with depression and was known by neighbors to

stay indoors and out of the front yard of his dwelling, and due to the harassment by

Don DeBourge, was pushed to be progressively more reclusive over recent years.

      17.    On information and belief, Don DeBourge, the owner of Key Largo

Villas and his son Tim DeBourge reportedly increasingly harassed Yates by

littering his vehicle with empty beer cans, driving onto his front yard and leaving

tracts with their ATV or golf cart, and clogging his drainpipe with a chip bag

causing water to flood Yates floor air vents.

      18.    Yates on occasion called the Baldwin County Sheriff Office to come

out to his house in order to report harassment by DeBourge. Yates also asked that

the DeBourge not speak to him anymore, and that he (Yates) would communicate

in writing and by mail only, which they did for several years. Yates was a peaceful,

quiet neighbor who kept to himself mostly, having cordial relations only with



                                          7
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 8 of 38             PageID #: 8



neighbors he knew or loaned out tools to when requested of him. However prior to

his death, Defendants Don DeBourge and Tim DeBourge created a hostile living

environment for Yates by their clogging his drainpipe, placing beer cans on his

truck, and performing other harassing acts. On information and belief, after

Defendant Tim DeBourge moved into Key Allegro Villas and Tim DeBourge

exacerbated the harassment of Yates and other tenants, creating a hostile living

environment for residents of Key Largo Villas. On information and belief, after

one of the court proceedings with Yates, Don DeBourge stated he planned to “get

rid of Yates”. On information and belief, Yates tried to avoid both DeBourge and

his son in order not to exacerbate the situation.

      19.    However later, and before the incident of March 5, 2018, being aware

of Don DeBourge’s and Tim DeBourge’s continued harassment and abuse of the

elderly retirees living at Key Largo Villas, Yates consulted with an attorney.

Attorney Robert Parker Sr. advised Yates to threaten a class action lawsuit against

Don DeBourge if he didn’t stop harassing the Key Largo Villas elderly residents.

Robert W. Parker was later suspended by the Alabama State Bar Associatiion.

      20.    In retaliation of his receipt of Yates letter threatening a class action

lawsuit, Don DeBourge filed an Unlawful Detainer/Eviction Proceeding against

Yates on or about May 15, 2017 in the District Court of Baldwin County, Alabama

under case number DV-2017-900454 based upon false allegations that Yates was



                                           8
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 9 of 38             PageID #: 9



in breach of his lease agreement. In fact, Yates was never asked to sign a lease

agreement or contract, but paid his rent every month, and had never missed a

payment, so Yates was not in default or breach for failure to pay rent. Nor did

Yates fail to maintain his lot as Yates paid others to do it. Robert R. Parker, the son

of Robert W. Parker was Don DeBourge attorney of record in said action.

      21.    On June 7, 2017 the said district court entered a default judgment

against Yates. On February 26, 2018 the said district court entered an Alias Writ of

Possession to restore DeBourge’s possession of the land and tenements located at

13449 Seabreeze Drive, Fairhope, Alabama. A separate order from the court

recognized the premises to be relinquished was a mobile home lot, and that the

mobile home on said premises was owned separately by Yates. Finally, the order

stated, “It is understood that the sheriff in executing the writ will stand by to ensure

no breach of the peace if the plaintiff (Don DeBourge) decides to remove the

mobile home at that time.”

      22.    On information and belief neither Don DeBourge nor Tim DeBourge

informed Yates by mail or otherwise of the above June 7, 2017 Default Judgment

nor the February 26, 2018 Order and Alias Writ of Possession issued by the

Baldwin County District Court.


      23.    On or about March 5 , 2018,Yates typically woke up early, took

vitamins, had breakfast and coffee, made his bed, and shaved, and said daily

                                           9
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 10 of 38           PageID #: 10



prayers. Later he liked to read or research something or watch a show, and he

usually had a light lunch and take a nap. On March 5, 2018 Yates had a cup of tea

steeped on the kitchen counter and did not know that anyone would, or for what

reason why, be knocking on his door on much less trying to break his door in with

a sledgehammer and crowbar. Present at the front door of Yates residence at

13449 Seabreeze Drive, Fairhope, Alabama were Defendants Correa and Smith

assigned by Defendant Mack to serve the Alias Writ of Possession. Also present

were Defendants Don DeBourge and Tim DeBourge. Defendants Correa and

Smith did not have the legal right to enter Yates premises based on the Alias Writ

of Possession issued by the district court, nor did they have the legal right to allow

Defendants Don DeBourge and Tim DeBourge to break down the front door of

Yates premises but directed Don and Tim to bust the front door down with a sledge

hammer and a crowbar. Defendants Don DeBourge and Tim DeBourge’s actions

were pre-meditated, unlawful and malicious and motivated by an underlying desire

to obtain the lot Yates mobile home was sitting on in order to replace Yates with a

new tenant and new mobile home which was more esthetically pleasing than Yates

mobile home. One of the deputies present proceeded to go inside Yates residence

after the door came down announcing this is the “sheriff’s office” and the other

went around to the back of the house. On information and belief, Yates was in the

bathroom when he heard the intruders breaking down his down, and in response



                                          10
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 11 of 38         PageID #: 11



got his gun and fired a warning shot inside of his home but not in the direction of

the front door intruders, then went back into the bathroom to protect himself from

the intruders and called 911 and the sheriff’s office.

         24.   Once Yates fired a warning shot, both deputies ran away from the

house to behind Yates’ truck parked in the front yard, and proceeded to fire their

weapons into Yates home and called for backup, medics and a medical helicopter.

When the Swat Team arrived, they came with their military style vehicles,

incendiaries, and weaponry, and cleared the local area of all residents surrounding

Yates home.

         25.   On information and belief, Defendant Deputy Robert Correa then

spoke to his son Defendant Deputy Justin Correa upon his arrival on scene, and

warned him, “if at all possible don’t get involved in the SWAT entry…..I know

you want to…..I’m just thinking about conflict of interest”. To which his son

Defendant Deputy Justin Correa, an investigator, responded, “Well just don’t tell

them that. ………….. I’m gonna go in and KILL this fucker if I have to.”

         26.   On information and belief, for sometime after 1:30 PM, Yates front

door was open, and between then and 6:30 PM the SWAT TEAM members tore

his windows and walls apart with their armored Bearcat vehicle and used tear-

gassed, concussion grenades and/or flash bangs toward Yates for two and a half

hours.



                                          11
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 12 of 38        PageID #: 12



      27.   Yates had not retaliated against the use of the Bearcat in breaking

down the walls and windows of his home, nor to the use of tear gas, flash bangs,

and concussion grenades by the Swat Team but with the strong possibility he lay

hidden, injured or dying and in need of emergency medical attention, in a back

room of his home in fear of his life for what was happening around him, the Swat

Team Cdrs released the medical helicopter back.

      28.   Yates family members heard of the disturbance near Yates home and

began trying to contact the Baldwin County Sheriff Office and Swat Team officials

on the scene in control of situation. Swat Team Commanders, Negotiators or

Members never attempted to contact members of the Yates family to try and de-

esculate the situation before anyone was hurt. When Yates sister Cyndey Ramsay,

arrived home from work, she learned of a disturbance in his area, and called

Baldwin County Sheriff Office, and spoke to Sergeant Payne who was also on the

scene. Payne asked her what guns Yates owned. So, in an attempt to be helpful,

she called Yates father, Robert Lewis Yates, Sr. and asked him what longtime

family guns did Yates own. She also called her daughter and Yates’ niece, Skye

Ramsay at 6:00 PM. Ramsey called the Plaintiff and told her about the disturbance

near her father’s home and requested she check on her father.

      29.   At exactly 6:06 PM Plaintiff immediately called her father’s phone

number, and one of the Negotiators answered. The Negotiator told the Plaintiff that



                                        12
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 13 of 38           PageID #: 13



her father’s phone line had been intercepted and that he could not tell her why. The

Negotiator asked Plaintiff if her dad had a history of mental illness, and Plaintiff

answered yes and explained to the Negotiator that Yates would only trust and

speak to herself or her sisters. Yates discussed trying to de-esculate the situation

before anyone got hurt, and requested to speak with Yates to try to diffuse the

situation since she was the only one Yates might would to. The Negotiator and the

other Negotiators refused Plaintiff’s request to speak with Yates or otherwise to

contact him. The Negotiator also asked Plaintiff what guns her father owned, to

which Plaintiff replied a couple of old family guns, a pistol and a rifle, the guns he

owned most of his life. The Negotiato stated he could not tell her what was

happening, except that her father would not come out of his home or answer his

phone. When Plaintiff asked to speak with her father, The Negotiator would not

allow her to speak with Yates. Plaintiff was on the phone with Negotiator fifteen

minutes before he told her he had to clear the line in case her father wanted to

communicate. He then allowed the Plaintiff to speak with another Negotiator on a

separate line, who told Plaintiff that they “did not want family members to speak in

this situation, since the person may have a chance to say goodbye and do whatever

they were going to do”. This second Negotiator also told Plaintiff she should not

go down there as she would not be able to get within a mile because the area was

“blocked off”.



                                          13
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 14 of 38            PageID #: 14



      30.    On information and belief, between the 1:30 and 6:30 PM, Yates

called 911 asking for the U.S. Marshall’s office to intervene in a futile attempt to

negotiate with higher federal authorities but since the Baldwin County Sheriff and

Swat Team had intercepted his phone line, they denied his requested attempt to de-

esculate the situation. By this time, Defendants were dead-set on killing Yates.,

and approximately at or about 6:30 PM on March 5, 2018 the decision was made to

breach the Yates residence with all of the Swat Team’s fire power, although the

situation was not an exigent one, nor was there an emergency, nor had Yates

threatened anyone’s life since firing a warning shot inside his home. The Swat

Team was not a tornado coming through to sweep away anything and everything in

its path, it was not a wild animal stealthly searching for its prey, it was a lot worse.

It was a group of highly specialized and heavily armored and armed men rushing

through Yates home from all sides intent on killing for no justifiable reason a 60

year old plus, retired and disabled and possibly seriously injured man trying to

protect himself the only way he knew how.

      31.    Based on bullet holes in Yates home, and shell casings found outside

of the residence, Swat Team Members shot the home up with their military style

weapons without probable cause, as Yates had been silent for several hours. There

were more than 114 shells/bullets casings, along with tear gas canisters, and

concussion grenades left at scene. Defendant Deputy Justin Correa fired a



                                           14
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 15 of 38         PageID #: 15



minimum of 30 AR15 rounds from Yates front porch. Swat Team Members

entered Yates home and spread more fire all around inside the home leaving Yates

critically wounded and in need of emergency medical attention. Yates home had

been illegally broken into, cracked open at the seams and riddled with bullet holes

by Swat Team Members, under orders from their commanders, to breach Yates

home regardless of the risk to harm to Yates who had bravely withstood the

continuous tear gas, flash bangs, and concussion grenades for hours, peacefully

and quietly accepting the retaliation and torture they wrongfully imposed upon him

for simply trying to protect himself and his home in accordance with his

constitutional rights.

      32.    On information and belief, present on the scene on March 5 and

March 6, 2018 were Swat Team members Defendant Lieutenant Andre Reid, who

fired his AR 15, Defendant Deputy Lonnie McKinney, who fired his Glock 22,

Defendant Deputy Justin Correa, who fired his AR 15, Defendant Deputy Jarrod

Sheffield, who was armed but did not fire his Glock 22, Defendant Deputy Nate

Lamplugh, who was armed but did not fire his Glock 22, Defendant Deputy Matt

Morrison, who fired his Glock 22, Defendant Corporal Rob Lindell, who fired his

AR15, Defendant Deputy Bill Smith, who fired his Glock 22, Defendant Deputy

Jason Hall, who fired his Glock 22, Defendant Deputy Randy Younce, who fired

his AR15, Defendant Sergeant Curtis Sutherlin was a SWAT sniper, and



                                        15
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 16 of 38            PageID #: 16



Defendant Captain Steve Arthur, who rammed his Bearcat military into Yates’

residence.Yates was killed after receiving three bullets. One to his abdomen, one to

his arm, and another execution style bullet to the back of his Yates head.

      33.    Yates lay seriously wounded, unconscious, and barely alive by the

time medics reached him on March 5, 2018 at approximately 6:30 PM. However

Yates was not rushed to the emergency room by ambulance, and was not

transported by life saver helicopter to the hospital. Yates remained in his home

slowly dying as the Investigators make false reports, took false statements, and

failed to adequately investigate the incident and scene, counting shells, casings,

canisters, and grenades. A transport unit from Gulf Shores was not called until

sometime between 2:00 AM and 4 AM the next morning to transport Yates now

deceased body to the Forensics Laboratory in Mobile.

      34.    Plaintiff was at the mercy of the officials on the scene to try to de-

esculate the situation and preserve life, but after seeing further media reports,

Plaintiff began to fear for her father’s life, and called the second officer back to

demand she be able to speak to her father but the officer didn’t answer. Then

Plaintiff called her father’s home number again but no one answered that number

either. Since the named Defendants on the scene no longer answered her calls, in

desparation to save her father’s life, Plaintiff called her sister and picked her up to

go with her to her father’s home at Key Largo Villas. She received a phone call on



                                           16
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 17 of 38            PageID #: 17



route to her father’s home that her father “had been killed”. Plaintiff’s sister then

called Captain Tony Nolfe, who she knew, on his personal cell phone. He was on

the scene of the incident at the time who to Plaintiff’s sister and told Plaintiff’s

sister that he didn’t know Yates was her father since she had a different last name.

He told her that the Chaplin and Dan Steelman were on their way to the Plaintiff’s

house to notify her of her father’s death. Plaintiff’s sister Courtenay asked if they

would meet them at the church instead.

      35.    On March 6, 2018 an officer cut the police tape around the scene and

the scene was released to the Plaintiff. Defendant Don DeBourge told the Plaintiff

that police had told him to “get rid of the mobile home ASAP” and gave Plaintiff a

“24 hour deadline” to remove her father’s belongings, because, he said, he was

going to, “haul it to a repo yard and burn it”.

                           GENERAL ALLEGATIONS

      36.    The plaintiff re-alleges and incorporates by reference paragraphs 1-35

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      37.    Defendants, at all times material hereto, either personally or

through an agent or representative:

             a.     acted negligently and/or wantonly in regards to Yates’s serious
                    medical needs;




                                           17
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 18 of 38           PageID #: 18



             b.     acted with deliberate indifference to Yate’s serious medical
                    needs in violation of 42 U.S.C. § 1983;

             c.     acted negligently and/or wantonly by violating known policies
                    and procedures regarding the deployment of military style
                    equipment, weaponry, and incendiary devices;

             d.     acted negligently and/or wantonly by not training the Swat
                    Team Members on the justifiable use of military style
                    equipment, weaponry, and incendiary devices;

             e.     acted negligently and/or wantonly by breaching standard Swat
                    Team policies and procedures;

             f.     acted with negligent and/or wanton disregard for Yates’s
                    constitutional rights;

             g.     acted with deliberate indifference to Yate’s constitutional
                    rights.

      38.    As a direct and proximate cause of Defendants’ tortious, negligentful,

and/or wanton conduct, Robert Lewis Yates, Jr. was caused to die before receiving

proper medical treatment.

                   COUNT I – 42 U.S.C. § 1983
     DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS

      39.    The plaintiff re-alleges and incorporates by reference paragraphs 1-38

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      40.    Defendants Sheriff Mack, BCSO, Baldwin County, MCU, Swat

Team, Swat Team Cdrs, Negotiators, and Swat Team Investigators acting under

color of state law within the meaning prescribed by 42 U.S.C. § 1983, were


                                          18
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 19 of 38          PageID #: 19



deliberately indifferent to Yate’s, serious medical needs in that they had

knowledge of Yates mental disability and subsequent three bullet woulnds

requiring emergency medical treatment yet refused to obtain or authorize that

emergency treatment for Yates resulting in Yates death.

      41.    The decisions of the said defendants to deny Yates medical care for

his three bulllet wounds were pursuant to one or more policies or customs and

practices. These policies and customs included inadequate medical care to those in

custody of the BCSO inadequate emergency medical field training, allowing

untrained and/or poorly trained personnel to make decisions regarding medical

treatment, and denying and delaying necessary medical care to persons with

serious medical needs in order to avoid incurring charges for said medical

treatment.

      42.    The said defendants Sheriff Mack, BCSO, Baldwin County, MCU,

Swat Team, Swat Team Cdrs, Negotiators, and Swat Team Investigators did

thereby deprive Yates of his clearly established rights as a person in custody as

pretrial detainee under the Eighth and Fourteenth Amendments to the Constitution

of the United States in violation of 42 U.S.C. § 1983.

      43.    As a direct and proximate cause of said defendants deliberate

indifference to Yates mental disability and serious medical needs Yates was caused

to die before receiving proper medical treatment.



                                         19
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 20 of 38           PageID #: 20



                      COUNT II – 42 U.S.C. § 1983
             DELIBERATE INDIFFERENCE TO HEALTH/SAFETY

      44.     The plaintiff re-alleges and incorporates by reference paragraphs 1-43

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      45.     Defendants Sheriff Mack, BCSO, Baldwin County, MCU, Swat

Team, Swat Team Cdrs, Negotiators, and Swat Team Investigators acting under

color of state law within the meaning prescribed by 42 U.S.C. § 1983, were

deliberately indifferent to Yates’ health and safety, including both his serious

mental medical needs, his mental disability, and the conditions of his custody and

confinement, in that they had knowledge of these conditions, had ample

opportunity to address them, yet refused to take action to remedy them.

      46.     The decisions of the individual defendants to deny Yates medical care

for his mental disability and while he was suffering from three gun shot wounds to

his body, were pursuant to one or more policies or customs in practice at the time.

These policies and customs included allowing untrained and/or poorly trained law

enforcement officers such as the said defendants to make decisions regarding

providing emergency medical care and denying and delaying necessary medical

care to persons with mental disabilities and suffering from three bullet wounds to

his body..




                                          20
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 21 of 38            PageID #: 21



      47.    These said defendants did thereby deprive Yates of his clearly

established rights as a person in custody as a pretrial detainee under the Fourth,

Eighth and Fourteenth Amendments to the Constitution of the United States in

violation of 42 U.S.C. § 1983.

      48.    As a direct and proximate cause of said defendants deliberate

indifference to Yates health and safety Yates was caused to die before receiving

proper medical treatment.

                          COUNT III – 42 U.S.C. § 1983
                            EXCESSIVE FORCE

      49.    The plaintiff re-alleges and incorporates by reference paragraphs 1-48

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      42.    Defendants Sheriff Mack, BCSO, Baldwin County, MCU, Swat

Team, Swat Team Cdrs, Negotiators, Swat Team Members, and Swat Team

Investigators acting under color of state law within the meaning prescribed by 42

U.S.C. § 1983, deliberately deprived Yates of his rights under the Eighth and

Fourteenth Amendment of the United States Constitution.

      43.    Defendants Sheriff Mack, BCSO, Baldwin County, MCU, Swat

Team, Swat Team Cdrs, Negotiators, Swat Team Members, and Swat Team

Investigators while working in the line and scope of their duties as law

enforcement officers deliberately violated Yates’ Eight and Fourteenth


                                          21
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 22 of 38         PageID #: 22



Amendment rights as a person in custody to be free from the use of excessive force

while being detained as a pretrial detainee.

      44.    Defendants Sheriff Mack, BCSO, Baldwin County, MCU, Swat

Team, Swat Team Cdrs, Negotiators, and Swat Team Investigators are supervisory

officials responsible for the development and implementation of policies and

procedures to ensure that Swat Team appropriate use their force with their

equipment, weaponry, and incendiaries under the circumstances. This duty

included, but was not limited to, the duty to create, adopt and implement rules,

regulations, practices, and procedures which clearly direct Swat Team Members as

to the appropriate use of force with their equipment, weaponry, and incendiaries

under relevant circumstances.

      45.    Defendant Sheriff Mack, BCSO, Baldwin County, MCU, Swat Team,

Swat Team Cdrs, Negotiators, and Swat Team Investigators failure to adopt and

implement adequate policies regarding his corrections officers’ appropriate use of

force under the relevant circumstances and their conscious ignorance of legal

duties and responsibilities under the law as a matter of custom and practice,

constitutes deliberate indifference to the known, serious consequences of excessive

force with this type of equipment, weaponry, and incendiaries under relevant

circumstances.




                                         22
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 23 of 38           PageID #: 23



      46.    Yates’ death was the foreseeable result of Defendant Sheriff Mack,

BCSO, Baldwin County, MCU, Swat Team, Swat Team Cdrs, Negotiators, and

Swat Team Investigators failure to adopt and implement adequate policies

regarding the use of force with this type of equipment, weaponry, and incendiaries

under the relevant circumstances.

      47.    The said defendants did thereby deprive Yates of his clearly

established rights as a pretrial detainee under the Fourth, Eighth and Fourteenth

Amendments of the Constitution of the United States in violation of 42 U.S.C. §

1983 proximately causing Yates death.

        COUNT IV – NEGLIGENCE AND/OR WANTONNESS
  OF DEFENDANTS SHERIFF MACK, MCU, SWAT TEAM CDRS, AND
          NEGOTIATORS, AND MCU INVESTIGATORS

      48.    The plaintiff re-alleges and incorporates by reference paragraphs 1-47

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      49.    Defendants Sheriff Mack, Swat Team Cdrs, Negotiators, and MCU

Investigators acting within the scope of their employment and responsibilities,

owed a duty to Yates to act reasonably and meet the standard of care applicable to

persons in custodial situations and pretrial detainees experiencing serious medical

conditions such as mental disability and wounds to the body to make sure those

under their supervision were trained adequately regarding the proper care of such



                                          23
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 24 of 38           PageID #: 24



inmates and that adequate policies and procedures regarding the proper medical

care are in place. This standard of care required, among other things, that Yates

condition immediately be assessed, that Yates’s condition be closely monitored

under physician supervision, and that referral of Yates for emergency medical or

other appropriate treatment begin immediately once his condition was found to

have deteriorated.

      50.    Said defendants negligently and/or wantonly violated this standard of

care or caused it to be violated with the foreseeable result that Yates suffered

unnecessary pain and suffering and ultimately died as a result thereof.

      51.    Said defendants acting within the scope of their employment with the

Baldwin County or the Baldwin County Sheriff Office, owed a duty to Yates to

provide a him with immediate emergency care when he was found alive but with

three serious gunshot wounds to his body and head at the scene.

      52.    Said defendants’ breach of this duty proximately caused Yates

unnecessary pain and suffering, and ultimately led to his death.

      53.    Said defendants’ acting within the said scope of their employment

owed a duty to Yates to act reasonably in providing adequate training and

supervision of the Correa and Smith, and Swat Team Members in regard to using

appropriate force under varying circumstances but breached said duty when they

approved using excessive force against Yates as described above.


                                          24
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 25 of 38           PageID #: 25



         54.   Said defendants acting within the said scope of their employment,

negligently and/or wantonly failed to provide adequate training and supervision to

Correa and Smith, and the Swat Team Members at the Birmingham at the scene of

the incident. Defendants’ breach of this duty proximately caused Yates

unnecessary pain and suffering, and ultimately led to his death.

             COUNT V – NEGLIGENT AND/OR WANTONNESS
         OF CORREA AND SMITH, SWAT TEAM CDRS, SWAT TEAM
          MEMBERS, MCU INVESTIGATORS, AND NEGOTIATORS

         55.   The plaintiff re-alleges and incorporates by reference paragraphs 1-54

above with the same force and effect as if fully set out in specific detail

hereinbelow.

         56.   Defendants Correa and Smith, Swat Team Cdrs, Swat Team

Members, MCU Investigators, and Negotiators acting within the scope of their

employment with the Baldwin County, BCSO, Sheriff Mack, and the Swat Team

were under a duty de-esculate the situation and to provide adequate medical care to

Yates.

         57.   Defendants Correa and Smith, Swat Team Cdrs, Swat Team

Members, MCU Investigators, and Negotiators negligently and/or wantonly failed

to de-esculate the situation with Yates, then failed to properly evaluate and/or

assess and/or treat Yates’ medical condition in violation of known policies and

procedures.



                                          25
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 26 of 38           PageID #: 26



      58.    Defendants’ breach of this duty proximately caused Yates

unnecessary pain and suffering, and ultimately led to his death.

      59.    Defendants acting within the said scope of their employment owed

Yates a duty of care to act reasonably and to use a reasonable amount of force

given the circumstances of March 5, 2018.

      60.    Defendants negligently and/or wantonly violated that duty of care by

using excessive force against Yates on March 5, 2018, and furthermore violated

known policies and procedures with regard to safe use of said force.

      61.    Defendants’ breach of this duty proximately caused Yates

unnecessary pain and suffering, and ultimately led to his death.

                                    COUNT VII

          FIRST AMENDMENT – INVASION OF PRIVACY
     SECOND AMENDMENT – RIGHT TO KEEP AND BEAR ARMS
     FOURTH AMENDMENT - UNLAWFUL SEARCH AND SEIZURE

      62.    The plaintiff re-alleges and incorporates by reference paragraphs 1-61

above with the same force and effect as if fully set out in specific detail

herein68low.

      63.    The actions by all named individual defendants constitute an unlawful

invasion of privacy and search and seizure in violation of the First and Fourth

Amendments of the Constitution of the United States.

      64.    All of the named individual defendants were acting under color of law

in the line and scope of their employment and position as law enforcement officers



                                          26
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 27 of 38             PageID #: 27



and officials of Defendants Baldwin County, Sheriff Mack, the Sheriff

Department, and its Swat Team Cdrs, MCU Investigators, and Negotiators.
      65.    On information and belief, it is the policy or custom of the Sheriff
Mack, Baldwin County, its Sheriff Department, and its Swat Team to allow, to fail

to prohibit, or fail to discipline such actions, so as to constitute the policy of Sheriff

Mack, Baldwin County, its Sheriff Department, and its Swat Team Cdrs, MCU
Investigators, and Negotiators. Further, said defendants failed to train its officers,

despite notice of the need to do so, to avoid such constitutional violations.
      66.    As a result of the violation of Yates clearly established constitutional

rights to privacy, to keep and bear arms, and to be free from unlawful search and

seizure, the front door, walls, and windows of Yates home were broken down and

destroyed placing Yates in fear of his life for five hours inside his home before he

was shot in the abdomen, arm, and back of the head by Swat Team Members as

they shot up the exterior and interior of his home firing more than 114 rounds. In

the process, Yates was subjected to severe mental anguish of the type that no

reasonable person should be expected to endure; Yates suffered intimidation,

embarrassment, and humiliation, along with mental and physical abuse distress,

and suffered serious wounds to his body.
      67.    Said actions of said defendants were done maliciously, willfully, and

with reckless disregard for Yates clearly established constitutional rights.




                                           27
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 28 of 38             PageID #: 28



               COUNT VIII — DISABILITY DISCRIMINATION

        68.   The Plaintiff re-alleges and incorporates by reference paragraphs 1-67
above with the same force and effect as if fully set out in specific detail

hereinbelow.

        69.   Yates suffered from depression and other recognized disabilities under

the Americans with Disabilities Act
        70.   All of the named Defendants, including those named individually,

were aware of Yates mental disability and disorders, and used Yates disability to

abuse and terrorize Yates as stated above.

        71.   Said actions by constitute disability discrimination under the

Americans with Disabilities Act.

        72.   On information and belief, it is the policy or custom of Sheriff Mack,

Baldwin County, its Sheriff Department, its Swat Team Cdrs, MCU Investigators,

and Negotiators to allow, to fail to prohibit, or fail to discipline such actions, so as

to constitute the policy and practice of said defendants. Further, said defendants

failed to adequately train its officers, despite notice of the need to do so, to avoid

such constitutional violations.

        73.   Said defendants therefore ratified and/or condoned such hostile and

abusive behavior of the individually named defendants.

        74.   Said defendants are vicariously liable for the conduct of the individual

officers that harassed, terrified, and discriminated against Yates on March 5 and 6,

2018.


                                           28
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 29 of 38           PageID #: 29



      75.    Said harassing actions, terrorizing, and discrimination was done

maliciously, willfully, and with reckless disregard for the Yates rights as a person

with disabilities recognized under A.D.A.

      76.    As a result of the disability discrimination against him, Yates suffered

the following injuries and damages: Yates was subjected to severe mental anguish

of the type that no reasonable person should be expected to endure; Yates suffered

intimidation, embarrassment, and humiliation, along with mental and physical

abuse and distress, and gunshot wounds which ultimately led to his death the

following morning.

                       COUNT IX – WRONGFUL DEATH

      77.    The plaintiff re-alleges and incorporates by reference paragraphs 1-76

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      78.    The named Defendants, separately and severally, caused the wrongful

death of Robert Lewis Yates, Jr. as contemplated by Alabama Code § 6-5-410.

Defendants, separately and severally, owed a duty to Yates to provide him with a

standard of medical care of the degree of diligence and skill common in the

community and applicable to inmates such as Yates who are experiencing a serious

medical need as a result of three gunshot wounds made by law enforcement

officers, mental disability, to train their subordinates adequately regarding the




                                          29
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 30 of 38        PageID #: 30



proper care of such patients and that adequate medical protocol regarding the

proper care of such patients was in place.

      79.    This standard of care required, among other things, Yates medical

condition adequately assessed and closely monitored under physician supervision

and referral for emergency medical or other appropriate treatment, including

having proper and functional emergency medical equipment on hand once his

condition deteriorated.

      80.    Defendants further owed Yates a duty of care to use reasonable force

under the circumstances present on March 5, 2018.

      81.    Defendants Correa and Smith, and Swat Team Members specifically,

violated this duty of care, exercised unreasonable force given the circumstances,

and in doing so violated known policies and procedures relating to the safe use of

their equipment, weapons, and incendiaries.

      82.    Defendants’ negligent and/or wanton violation of the duties of care

owed to Yates proximately caused his wrongful death. This was a foreseeable

result of Defendants’ negligent and/or wanton conduct.

                      COUNNT X - ABUSE OF PROCESS
                                  AND
                     CONSPIRACY TO ABUSE OF PROCESS




                                         30
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 31 of 38           PageID #: 31



      83.    Plaintiff re-alleges and incorporates by reference paragraphs 1-82

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      84.    Defendants Don DeBourge and Tim DeBourge conspired to bring a

civil action against Yates under false pretenses for the purpose of repossessing the

lot upon which Yates mobile home was situated.

      85.    As a result of the said defendants actions, Yates suffered the injuries

and death as hereinabove described.

                           COUNT XI
      BREACH OF IMPLIED WARRANTY OF HABITABILITY
      86.    Plaintiff re-alleges and incorporates by reference paragraphs 1-85

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      87.    Defendants Don DeBourge and Tim DeBourge conspired to breach

and breached the warranty of habitability of the property upon which Yates mobile

home was situated by driving their golf cart and atv over Yates yard, placing beer

cans on Yates truck, and placing a chip bag over Yates drainpipe causing the air

vents to flood.

      88.    As a result of the said defendants actions, Yates suffered the injuries

as hereinabove described.




                                          31
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 32 of 38           PageID #: 32




                              COUNT XII - NEGLIGENCE

      89.    Plaintiff re-alleges and incorporates by reference paragraphs 1-88

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      90.    Don DeBourge and Tim DeBourge owed a duty to Yates not to cause

damage to his mobile home.

      91.    Said defendants breached that duty when they used a sledge hammer

and crow bar on March 5, 2018 to break down the front door of Yates home

without Yates authorization and approval.

      92.    As a result of the said defendants actions, Yates suffered the injuries

and death as hereinabove described.

      COUNT XIII INFLICTION OF EMOTIONAL DISTRESS

      93.    Plaintiff re-alleges and incorporates by reference paragraphs 1-92

above with the same force and effect as if fully set out in specific detail

hereinbelow.

      94.    Don Debourge and Tim DeBourge’s recklessly inflicted emotional

distress upon Yates by driving their golf cart and atv over his yard, placing beer

cans on his truck, and covering up his drainpipe.




                                          32
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 33 of 38              PageID #: 33



       95.    Said defendants acts toward the Yates were so outrageous in

character, and so extreme in degree as to go beyond all possible bounds of

decency, and are atrocious and utterly intolerable in a civilized society.

       96.    The emotional distress that said defendants caused Yates to suffer was

so severe that no reasonable person could be expected to endure it.

       97.    As a result of the said defendants actions, Yates suffered the injuries

and death as hereinabove described.

                              PRAYER FOR RELIEF
       WHEREFORE, the Plaintiff prays that this Court assume jurisdiction of this

action and after trial:
       98     Enter an Order requiring the Defendants to make the Plaintiff whole

by awarding her damages in an amount to be determined by a jury, to include

nominal damages, compensatory and punitive damages, and pre- and post-

judgment interest.
       99.    The plaintiff further prays for such other relief and benefits as the

cause of justice may require, including, but not limited to, an award of costs,

attorneys’ fees and expenses.

Dated: March 3, 2020

                                  Respectfully submitted,

                                  /s/ Anthony Piazza
                                  Anthony Piazza (ASB-6593-A37A)
                                  ANTHONY PIAZZA, P.C.
                                  P. O. Box 550217
                                  Birmingham, AL 35255-0217

                                           33
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 34 of 38   PageID #: 34



                             T:    (205) 617-6211
                             Email: anthonypiazza0326@hotmail.com

                             Counsel for Plaintiff



OF COUNSEL:
ANTHONY PIAZZA, P.C.
Post Office Box 550217
Birmingham, Alabama 35255-0217




SERVE DEFENDANTS AS FOLLOWS:


Sheriff Huey Boss Mack
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Robert Correa
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Greg Smith
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Baldwin County, Alabama
c/o Baldwin County Commission
310 Hand Avenue
Bay Minnette, Alabama 36507




                                        34
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 35 of 38   PageID #: 35



Baldwin County Sheriff Office
310 Hand Avenue
Bay Minnette, Alabama 36507

Baldwin County Major Crimes Unit Task Force
310 Hand Avenue
Bay Minnette, Alabama 36507

Baldwin County Swat Team
310 Hand Avenue
Bay Minnette, Alabama 36507

Captain Joseph Davis
310 Hand Avenue
Bay Minnette, Alabama 36507

Captain Toney Nolfe
310 Hand Avenue
Bay Minnette, Alabama 36507

Lieutenant Nathan Lusk
310 Hand Avenue
Bay Minnette, Alabama 36507


Lieutenant Andre Reid
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Lonnie McKinney
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Justin Correa
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Jarrod Sheffield
310 Hand Avenue
Bay Minnette, Alabama 36507

                                     35
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 36 of 38   PageID #: 36



Deputy Nate Lamplugh
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Matt Morrison
310 Hand Avenue
Bay Minnette, Alabama 36507

Corporal Rob Lindell
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Bill Smith
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Jason Hall
310 Hand Avenue
Bay Minnette, Alabama 36507

Deputy Randy Younce
310 Hand Avenue
Bay Minnette, Alabama 36507

Captain Steve Arthur
310 Hand Avenue
Bay Minnette, Alabama 36507

Sergeant Curtis Summerlin
310 Hand Avenue
Bay Minnette, Alabama 36507

Corporal Mathew Hunady
310 Hand Avenue
Bay Minnette, Alabama 36507

Sergeant Daniel Steelman
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

                                        36
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 37 of 38   PageID #: 37




Corporal Shane Robinson
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Officer Donnie Payne
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Investigator Paul Lee Wilson
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Investigator Larry Paul, Jr.
c/o Baldwin County Sheriff Department
310 Hand Avenue
Bay Minnette, Alabama 36507

Captain Judd Beedy
c/o Daphne Police Department
1502 US Hwy 98
Daphne, AL 36526

Investigator Rex Bishop
c/o Robertsdale Police Department
23335 East Chicago Street
Robertsdale, AL 36567

Investigator Jason Woodruff
c/o Gulf Shores Police Dept.
220 Clubhouse Drive
Gulf Shores, AL 36542

Detective Chad Lambert
c/o Gulf Shores Police Dept.
220 Clubhouse Drive
Gulf Shores, AL 36542

                                        37
Case 1:20-cv-00131-KD-M Document 1 Filed 03/04/20 Page 38 of 38   PageID #: 38




Captain Charles Varnado
c/o Fairhope Police Department
107 North Section Street
Fairhope, AL 36562

Sergeant Glen Hartenstein
c/o Foley Police Department
200 East Section Avenue
Foley, AL 36535

Sergeant Chuck Sutherlin
c/o Foley Police Department
200 East Section Avenue
Foley, AL 36535

Sergeant Tony Nelson
c/o Foley Police Department
200 East Section Avenue
Foley, AL 36535

Sergeant Larry Dearing
c/o Foley Police Department
200 East Section Avenue
Foley, AL 36535

Don DeBourge
9522 Coral Sea Dr.
Fairhope, Al 36532

Tim DeBourge
13295 Sea Breeze Blvd.
Fairhope, AL 36532




                                     38
